DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: item 316 - control valves, and item 312 - propellant tank volume referenced in §[0038 - 0039] of the specification.  Furthermore, they include the following reference character(s) not mentioned in the description: item 12 of Figure 3.  
Fig. 3 is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “314” has been used to designate both two separate area of the satellite module. As a note, 314 is not referenced in the Specification. 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features of a first tank and a second tank in claims (1, 10, and 21),  and (9 and 18) respectively;  ‘ a first longitudinal axis’, and ‘a second longitudinal axis’; ‘an outer wall and an inner wall surface forming an internal an internal cavity’ (first), and ‘a second internal cavity’; ‘a volume within the second internal cavity’;’ a second lattice structure’; and ‘a plurality of points on the inner wall surface (first) of the fuel tank’, and ‘a plurality of points on an inside wall surface of the second tank’.  
Likewise, the motor combustion control assembly of claims 8 and 17 are not shown as a feature in the drawings.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The figures are objected to for excessive shading, see MPEP 1.84 (m) which requires line drawings only. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 1, 10 and 21 are objected to because of the following informalities: The second or third line each claim reads, ‘a first longitudinal axis along and….’. The word ‘along’ is out of place and needs to be elaborated upon or omitted. 
The second paragraph of claims 2 and 10 read, ‘an lattice structure’. The word ‘an’ should instead be ‘a’.  Appropriate correction is required.
The last two lines of claims 2 and 10 read ‘the fuel tanks’, a total of four occurrences. The term fuel tank is inconsistent with the introduction of the tank in line two of the claims, ‘a first tank’. Please modify the claims so that consistent terminology is used each time an item is referenced.
Likewise, claims 2, 7, 11 and 16 are objected to for the following informality: Line three of each claim reads, ‘the flow of ’. However, claims 2 and 11 reference ‘the flow of fuel’, while claims 7 and 16 reference ‘the flow of propellant’. It is understood that all of them depend from the limitation ‘a liquid fuel’ in claims 1 and 10. Please correct the claims so that consistent terminology is used each time ‘fuel’ is referenced.
Claims 6, 15 and 21 are objected for the following informalities. Correction is required. 
Regarding claims 6 and 15, the last line of each claim reads ‘at least on fuel tank’, but it is understood as ‘at least one fuel tank’. 
Regarding claim 21, the last two lines of the claim read, ‘a plurality of geometric shaped defining a geometry such that the liquid fuel can flow within plurality of geometric shapes’, but it is understood as, ‘a plurality of geometric shapes defining a geometry such that the liquid fuel can flow within the plurality of geometric shapes’.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 11, particularly the limitation, ‘wherein the tank further comprises a propellant management device’ which is indefinite. Applicant describes the lattice structure as a PMD in paragraph [0040] of the Specification, and further states in that paragraph, ‘In many embodiments, another PMD may be integrated within the fuel tank system’, thereby implying that the lattice structure is, or serves as, a PMD itself. Therefore, it is unclear if the ‘propellant management device’ of claim 2 is distinct from or the same as the ‘lattice structure’ of claims 1 and 10, respectively, much less the nature of such a distinction. Dependent claims 3-4 and 12-13 fail to cure the deficiency.
Regarding claims 6 and 15, the recitation ‘the fuel lines’ in the last line of the claims lacks proper antecedent basis. A single ‘fuel line’ is introduced in claims 2 and 11, however the dependent claims 6 and 15 reference multiple fuel lines.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 10, 19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veto et al., US 2018/0229863 A1, (hereinafter Veto).
Regarding claim 1, Veto discloses a liquid propellant storage system (Fig. 1: pressurized fuel propellant vessel, §[0032]) comprising: 
a first tank (12: vessel, Fig. 1) with a first longitudinal axis (inherent) along
and an outer wall (66: wall, Fig. 10) and 
an inner wall surface (18: second wall, Fig. 10) forming an internal cavity  of the tank (internal cavity of tank exposed in cross section view of tank, Fig. 1)
wherein the internal cavity is configured to contain a liquid fuel (§[0049]: with vessel 12 operating as a propellant fuel container), 
an lattice structure (grid stiffened structure 10; see figure 1: cross section view of grid stiffened construction of a vessel) disposed within the internal cavity thereby occupying a volume within the cavity (Fig. 1), wherein the lattice structure is connected to a plurality of points (connection points of ribs 13, Fig. 7) on the inner wall surface of the fuel tank such that the lattice structure provides additional strength to the fuel tank (§[0032]: Grid stiffened structure 10 provides vessel 12 with resistance to buckling with respect to compression loads and hoop stress resistance to pressure loads) and 
wherein the lattice structure (10) provides additional surface area (§[0047]: With elongated ribs 13 providing increased surface area and being positioned within vessel 12) which a slosh of the liquid fuel within the fuel tank may be reduced (§[0044]: …to mitigate fluid contents sloshing within vessel 12 such that for example liquid propellant such as liquid oxygen or liquid hydrogen which may move side to side within wall 18 of cylindrical shape 16 during flight will be resisted with ribs which extend further away from wall 18 and thereby confronting the moving fluid).

Regarding claim 2, Veto discloses the liquid propellant storage system of claim 1 wherein the tank further comprises a propellant management device (grid stiffened structure 10; see also related rejection of claim 2 under §112(b) detailed hereinabove) disposed in a portion of the tank (as shown in Fig. 1),  wherein the propellant management device controls the flow of fuel from the tank to a fuel line (exit 76, as shown in Fig. 19; see also §[0056]).

Regarding claim 5,  Veto discloses the liquid propellant storage system of claim 1, wherein the shape of the tank is selected from a group consisting of, cuboidal, cylindrical, spherical, prismatic, and conical. (16: Cylindrical shape, Fig. 1).

Regarding claim 10,  Veto discloses a liquid propellant storage system (§[0006], general aerospace applications), (§[0047], the vessel 12, for spacecraft conditions) comprising a liquid propellant storage system (Fig. 1, §[0049], propellant fuel container) comprising: 
a first tank (12: vessel, Fig. 1) with a first longitudinal axis along
and an outer wall (66: wall, Fig. 10) and 
an inner wall surface (18: second wall, Fig. 10) forming an internal cavity  of the tank (internal cavity of tank exposed in cross section view of tank, Fig. 1)
wherein the internal cavity is configured to contain a liquid fuel (§[0049]: with vessel 12 operating as a propellant fuel container), 
an lattice structure (10) disposed within the internal cavity thereby occupying a volume within the cavity (Fig. 1), wherein the lattice structure is connected to a plurality of points (connection points of ribs 13, Fig. 7) on the inner wall surface (18) of the fuel tank such that the lattice structure provides additional strength to the fuel tank (§[0032]: Grid stiffened structure 10 provides vessel 12 with resistance to buckling with respect to compression loads and hoop stress resistance to pressure loads) and 
wherein the lattice structure provides additional surface area (§[0047}: With elongated ribs 13 providing increased surface area and being positioned within vessel 12) which a slosh of the liquid fuel within the fuel tank may be reduced (§ [0044]…to mitigate fluid contents sloshing within vessel 12 such that for example liquid propellant such as liquid oxygen or liquid hydrogen which may move side to side within wall 18 of cylindrical shape 16 during flight will be resisted with ribs which extend further away from wall 18 and thereby confronting the moving fluid).

Regarding claim 19, Veto discloses the liquid propellant storage system of claim 1, wherein the storage system is formed using additive manufacturing (§[0036]: Known additive manufacturing technology can be selectively employed).

Regarding claim 21, Veto discloses a liquid propellant storage system comprising: a first tank (12: vessel, Fig. 1) with a first longitudinal axis along
and an outer wall (66: wall, Fig. 10) and 
an inner wall surface (18: second wall, Fig. 10) forming an internal cavity  of the tank (internal cavity of tank exposed in cross section view of tank, Fig. 1)
wherein the internal cavity is configured to contain a liquid fuel (§[0049]: with vessel 12 operating as a propellant fuel container), 
a propellant management device (10) disposed within the internal cavity wherein the propellant management device occupies the entire internal cavity (Fig. 1) and wherein the propellant management device has a plurality of geometric shaped (14: parallelogram, 23: triangle, 32: tear drop shape) defining a geometry such that the liquid fuel can flow within [the] plurality of geometric shapes (P1, P2, P3: each define a flow path around boundary shapes)(§[0054: As mentioned earlier this boundary shape can be one of a number of shapes ortho-grid, iso-grid, parallelogram, tear/rain drop, hexagonal/honeycomb, etc.).

	Regarding claim 22, Veto discloses the liquid propellant storage system of claim 21, wherein the geometry is selected from a group consisting of gyroid, diamond, and Schwarz. (Fig. 1, see diamond geometry).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veto, and in further view of Robert, US 4,397,408.
Regarding claim 11, modified Veto further discloses the satellite structure of claim 10, wherein the tank further comprises a propellant management device (10; see also related rejection of claim 11 under §112(b) detailed hereinabove) disposed in a portion of the tank (98: portion 98 of a plurality of stiffeners 24), wherein the propellant management device controls the flow of fuel from the tank to a fuel line (exit 76, as shown in Fig. 19; see also § [0056]). 

Regarding claim 14, modified Veto discloses the satellite structure of claim 10, wherein the shape of the tank is selected from a group consisting of, cuboidal, cylindrical, spherical, prismatic, and conical. (16: Cylindrical shape, Fig. 1)

Regarding claim 20, modified Veto discloses the satellite structure of claim 10, wherein the storage system is formed using additive manufacturing (see again §[0036]). 

Claims 3 - 4 and 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Veto as applied to claim 1 above and Veto modified by Robert as applied to claim 10 above, and further in view of Yamamoto et al., US 2011/0214410 (hereinafter Yamamoto).
Regarding claim 3, as best understood, Veto discloses the liquid propellant storage system of claim 2, with the propellant management device and the lattice structure (grid stiffened structure 10; see also related rejection of claim 2 under §112(b) detailed hereinabove). 
Veto is silent wherein the propellant management device and the lattice structure are made from a metallic foam.
Yamamoto teaches a propellant storage system (Fig. 1) wherein a propellant management device and a lattice structure (entirety of 25: propellant holding member, Fig. 1) is made from a metallic foam. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the propellant storage system disclosed by Veto with the teachings of Yamamoto, so that the propellant management device and the lattice structure is made from a metallic foam. It would be beneficial because the metallic foam would hold the liquid propellant in its pores allowing better management of the propellant. 
	Alternatively, Veto discloses the claimed invention except for a metallic foam.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use metallic foam to make the propellant management device and the lattice structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. The purpose would be to ensure that the PMD/lattice structure are made of a well-known, sufficiently strong, and lightweight material.

Regarding claim 4, modified Veto discloses the liquid propellant storage system of claim 2, wherein the propellant management device has a variable gradient density.
 (Veto, Fig. 1, Note: the lattice surface seen in Figure 1 inherently has a variable gradient density).

Regarding claim 12, as best understood, Veto and Robert discloses the satellite structure of claim 11, with the propellant management device and the lattice structure (grid stiffened structure 10; see also related rejection of claim 2 under §112(b) detailed hereinabove). 
Modified Veto is silent wherein the propellant management device and the lattice structure are made from a metallic foam.
Yamamoto teaches a propellant storage system (Fig. 1) wherein a propellant management device and a lattice structure (entirety of 25: propellant holding member, Fig. 1) is made from a metallic foam. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the propellant storage system disclosed by Modified Veto with the teachings of Yamamoto, so that the propellant management device and the lattice structure is made from a metallic foam. It would be beneficial because the metallic foam would hold the liquid propellant in its pores allowing better management of the propellant. 
	Furthermore, Veto discloses the claimed invention except for a metallic foam.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use metallic foam to make the propellant management device and the lattice structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 13, modified Veto discloses the satellite structure of claim 10, wherein the propellant management device has a variable gradient density (as shown in Fig. 1, the grid stiffened structure 10 inherently has a variable gradient density by virtue of the structure of alternating ribs 13 and voids).

Claims 6 - 8 and 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veto as applied to claim 1 above and over Veto and Robert as applied claim 10 above, and further in view of Droppers, US 2016/0200457 A1. 
Regarding claim 6, Veto discloses the liquid propellant storage system of claim 1. 
Veto does not appear to specifically disclose a motor system integrated within the volume of the tank and wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle wherein the motor system receives fuel from the at least on fuel tank into the motor combustion chamber through the fuel lines.
Droppers teaches a liquid propellant storage system (Figs. 1 and 2) comprising a motor system (110 plus associated ‘plumbing’, Fig. 2) integrated within the volume of a tank, wherein the motor system comprises a motor combustion chamber (210, Fig. 2) connected to an exhaust nozzle (see annotated Fig. 2, exhaust nozzle).


    PNG
    media_image1.png
    603
    783
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include a motor system integrated within the volume of the tank and wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle as taught by Droppers, whereby in Veto as modified the motor system receives fuel from the at least one fuel tank into the motor combustion chamber through the fuel lines (76), in order to ensure a compact propellant storage system and motor system in one unit for use in small spacecraft applications.

Regarding claim 7, modified Veto discloses the liquid propellant storage system of claim 6, but does not appear to specifically disclose the invention further comprising at least one fuel control valve integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system.
Dropper teaches at least one fuel control valve (Droppers, 328: check valve, Fig. 3) integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system (§[0032]: Rocket motor fuel line 366 supplies pressure regulated GCH4 to GCH4 run valve 326 which controls the flow of GCH4 fuel to rocket motor 110 via GCH4 check valve 328).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include at least one fuel control valve integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system, as taught by Droppers, so that the fuel control valve could prevent back pressure from the rocket motor, from reaching the main propellant line.

Regarding claim 8, as best understood, modified Veto discloses the liquid propellant storage system of claim 6, but does not appear to specifically disclose the invention further comprising a motor combustion control assembly disposed within the motor combustion chamber.
Dropper teaches a motor combustion control assembly (Droppers, injector 204; Fig. 2) disposed within the motor combustion chamber (as shown in Droppers, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include a motor combustion control assembly disposed within the motor combustion chamber, as taught by Droppers, so that coolant, GOX and GCH4 could be directed into the combustion chamber.

Regarding claim 15, Veto and Robert disclose the satellite structure of claim 10.
Veto does not appear to specifically disclose a motor system integrated within the volume of the tank and wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle wherein the motor system receives fuel from the at least on fuel tank into the motor combustion chamber through the fuel lines.
Droppers teaches a satellite system (Figs. 1 and 2) comprising a motor system (110 plus associated ‘plumbing’, Fig. 2) integrated within the volume of a tank, wherein the motor system comprises a motor combustion chamber (210, Fig. 2) connected to an exhaust nozzle (see annotated Fig. 2 above, exhaust nozzle), and wherein the motor system receives fuel from the at least one fuel tank into the motor combustion chamber through the fuel lines.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the satellite system of Veto with the teachings of Droppers whereby in Veto modified by Droppers  the liquid propellant storage system comprises a motor system integrated within the volume of the tank (Veto, 12, Fig. 1), wherein the motor system comprises a motor combustion chamber connected to an exhaust nozzle, and wherein the motor system receives fuel from the at least one fuel tank in to the motor combustion chamber through the fuel lines (Veto, 76, Fig. 19).
The benefit being a compact satellite system for use in small spacecraft applications.

Regarding claim 16, Veto and Robert disclose the satellite structure of claim 15, further comprising at least one fuel control valve (Droppers, 328: check valve, Fig. 3) integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system. (§[0032]: Rocket motor fuel line 366 supplies pressure regulated GCH4 to GCH4 run valve 326 which controls the flow of GCH4 fuel to rocket motor 110 via GCH4 check valve 328). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include at least one fuel control valve integrated within the volume of the internal cavity of the tank and wherein the at least one fuel control valve controls the flow of propellant from the internal cavity to the motor system, as taught by Droppers, so that the fuel control valve could prevent back pressure from the rocket motor, from reaching the main propellant line.

Regarding claim 17, as best understood, Veto and Robert disclose the satellite structure of claim 16, further comprising a motor combustion control assembly ((Droppers, injector 204; Fig. 2) disposed within the motor combustion chamber (as shown in Droppers, Fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the liquid propellant storage system of Veto to include a motor combustion control assembly disposed within the motor combustion chamber, as taught by Droppers, so that coolant, GOX and GCH4 could be directed into the combustion chamber.

Claims 9 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Veto and Veto modified by Robert, respectively.
Regarding claims 9 and 19, Veto discloses the liquid propellant storage system of claim 1, and Veto and Robert disclose the satellite structure of claim 10.
  Veto and modified Veto disclose the claimed invention except for a second tank adjacent to the first tank wherein the second tank comprises a second longitudinal axis parallel to the first longitudinal axis, and wherein the second tank has a second internal cavity wherein the second internal cavity is configured to contain a second liquid fuel , and a second lattice structure disposed within the second internal cavity thereby occupying a volume within the second internal cavity, wherein the second lattice structure is connected to a plurality of points on an inside wall surface of the second tank such that the second lattice structure provides additional strength to the second tank and wherein the second lattice structure provides additional surface area by which a slosh of the second liquid fuel within the second tank may be reduced during movement.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention disclosed in Veto and Veto modified by Robert adding a second tank next to and parallel to the first tank, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
The benefit being that the liquid propellant storage system, furthermore, the satellite system would be capable of containing two liquid fuels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yonetsu et al., US 6506513 discloses a fuel cell comprising a fuel cell body (stacked body) including a unit cell having an electromotive section in which an electrolyte membrane is sandwiched between a fuel electrode and an oxidant electrode, and a liquid fuel tank for storing a liquid fuel that is to be supplied to the fuel cell body and connected to the fuel cell body. The liquid fuel is introduced by the capillary action into the unit cell included in the fuel cell body.
Taylor, US 6499287 teaches an apparatus for integrating structural members inside the body of a propulsion vehicle with tankage used to store fluid propellant. This makes the structure lighter, more compact, cheaper, and easier to manufacture by using pressurized membranes of the tankage to accomplish other structural purposes. More specifically, tanks are  integrated with thrust structures to transfer thrust loads from the engine to the main body of the vehicle. Alternatively, the tanks may be integrated with the vehicle engine. Also, one tank may be integrated with one or more other tanks to form a single pressure vessel with multiple interior chambers. Tankage may additionally be combined with more than one of the foregoing to save additional weight and space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642